Case 2:20-cv-01753-PSG-AFM Document 17 Filed 06/02/20 Page 1 of 1 Page ID #:67



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES − GENERAL



 Case No. 2:20−cv−01753−PSG−AFM                 Date 6/2/2020
 Title    NATHALIE FARJO V. SYNERGETIC COMMUNICATIONS, INC.


 Present: The Honorable PHILIP S. GUTIERREZ
                 Wendy K. Hernandez                                     Not Reported
                    Deputy Clerk                                        Court Reporter

           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                    Not Present                                          Not present

 Proceedings (In Chambers): VACATING SCHEDULING CONFERENCE
 On the Court’s own motion, the Scheduling Conference presently set for hearing on 6/8/2020
 is VACATED, and the following dates are hereby set. Please review the Court’s trial order
 for further details.

 Last Day to Add Parties & Amend Pleadings:                           7/1/2020
  (Doe defendants are dismissed as of cut−off to add parties)
 Discovery Cut−Off:                                                   1/26/2021
 Last Day to File Motion:                                             2/9/2021
 Opening Expert Witness Disclosure:                                   2/2/2021
  [See F.R.Civ.P. 26(a)(2)]
 Rebuttal Expert Witness Disclosure:                                  3/2/2021
 Expert Discovery Cut−Off:                                            3/23/2021
 Final Pretrial Conference (2:30 p.m.):                               4/19/2021
 Jury Trial (9:00 a.m.):                                              5/4/2021
 Estimated Length:                                                    3 days




                                                                              Initials of Preparer: smo



 CV−90                                    CIVIL MINUTES−GENERAL                               Page 1 of 1
